Filed 9/25/20 P. v. Loredo CA2/1
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                          DIVISION ONE

THE PEOPLE,                                                           B301533

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. PA066378)
         v.

BRANDON LOREDO,

         Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los Angeles
County, David W. Stuart, Judge. Reversed in part with directions.
                         _______________
      Ava R. Stralla, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters,
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews, and Annalee Brodie,
Deputy Attorneys General, for Plaintiff and Respondent.
       A jury convicted defendant Brandon Loredo, also known
as Brandon Beau Gonzalez,1 of attempted premeditated murder
and assault with a deadly weapon, and found true special
allegations that Loredo committed these offenses for the benefit
of a criminal street gang, personally used a deadly weapon, and
personally inflicted great bodily injury. The court sentenced him to
15 years to life for the premeditated attempted murder conviction,
plus 10 years for the gang enhancement, three years for the great
bodily injury enhancement, and two years for the deadly weapon
enhancement, all to be served consecutively.
       Several years later, the California Department of Corrections
and Rehabilitation (the CDCR) sent the trial court a letter
identifying, based on the CDCR’s review of the abstract of judgment
and sentencing transcript, two potential errors in Loredo’s sentence.
The letter asked the court to “review [the court’s] file to determine if
a correction is required.”
       In response to the CDCR’s letter, the court held a hearing and
ultimately concluded that only one of the issues identified in the
letter—imposition of an inapplicable deadly weapon enhancement—
required correction.
       At the hearing, the court also denied a motion by Loredo to
strike the gang enhancement—an issue not raised in the CDCR’s
letter—in the interest of justice under Penal Code2 section 1170,
subdivision (d)(1). (See § 1170, subd. (d)(1) [permitting resentencing
on the recommendation of, inter alia, the CDCR, to “reduce a
defendant’s term of imprisonment . . . if it is in the interest of


      1 According
               to appellant’s birth certificate, his name is
Brandon Beau Gonzalez.
      2 Subsequent   statutory references are to the Penal Code.



                                   2
justice”].) In denying the motion, the court noted that the CDCR
was “not asking for recall of the sentence. I am not recalling the
sentence . . . . I am correcting th[e] error . . . which was pointed
out by [the CDCR].”
       The court ordered an amended abstract of judgment reflecting
dismissal of the deadly weapon allegation and an accordingly
reduced sentence. The amended abstract of judgment reflects
a life sentence plus three years for the great body injury
enhancement and 10 years for the gang enhancement, all to be
served consecutively. The abstract expressly states Loredo must
serve a minimum of 15 years before he can be eligible for parole.

                            DISCUSSION
       On appeal, Loredo challenges only the court’s refusal to strike
the gang enhancement. He argues that, when a court imposes a life
sentence with a 15-year mandatory minimum under section 186.22,
subdivision (b)(5), the plain language of the statute does not
permit a court to add a section 186.22, subdivision (b)(1)(C) gang
enhancement. Respondent agrees, as do we.
       As a preliminary matter, “where, as here, [CDCR] . . . notifies
the trial court of an illegality in the sentence,” “[t]he trial court is
entitled to consider the entire sentence[e]” and “may reconsider all
sentencing choices.” (People v. Hill (1986) 185 Cal. App. 3d 831, 834;
see § 1170, subd. (d).) That the court only had occasion to consider
Loredo’s motion because of the CDCR’s letter does not limit the
court’s authority to consider errors not discussed in that letter.
Loredo did not identify for the trial court the error in statutory
interpretation on which his appeal is based.3 Nevertheless, an


      3 Rather,
             Loredo based his motion to strike the gang
enhancement on Loredo’s postconviction conduct and his age at



                                   3
argument that a sentence “could not lawfully be imposed under
any circumstance in the particular case” and is thus “unauthorized”
creates a “narrow exception to the general requirement that only
those claims properly raised and preserved by the parties are
reviewable on appeal.” (People v. Scott (1994) 9 Cal. 4th 331, 354
(Scott).)
      As to the merits of Loredo’s argument on appeal, the gang
enhancement must be stricken as an “unauthorized sentence.”
(Scott, supra, 9 Cal.4th at p. 354.) Section 186.22, subdivision (b)(1)
requires certain sentencing enhancements, including the gang
enhancement imposed here, “[e]xcept as provided in [section 186.22,
subdivision (b)(4) & (5)].” (§ 186.22, subd. (b)(1), italics added.)
This exception applies to Loredo, who, as required by
section 186.22, subdivision (b)(5), was sentenced to serve a
minimum of 15 years without the possibility of parole. (See
§ 186.22, subd. (b)(5) [“any person who violates this subdivision in
the commission of a felony punishable by imprisonment in the state
prison for life shall not be paroled until a minimum of 15 calendar
years have been served”]; see §§ 190, 664 [attempted murder
punishable by imprisonment in state prison].) “Where, as here, a
defendant is sentenced to an indeterminate life term for attempted
murder, the 15-year parole eligibility provision of section 186.22,
subdivision (b)(5) applies rather than the 10-year gang
enhancement.” (People v. Arauz (2012) 210 Cal. App. 4th 1394,
1404–1405; see People v. Lopez (2005) 34 Cal. 4th 1002, 1011
[“the plain language of section 186.22[, subdivision] (b)(5)
governs . . . the Court of Appeal erred in applying the 10–year gang
enhancement to defendant’s first degree murder conviction”].)

the time he committed the crimes under People v. Franklin (2016)
63 Cal. 4th 261.



                                   4
Thus, the sentence reflected in the amended abstract of judgment is
unauthorized to the extent it includes a 10-year gang enhancement
under section 186.22, subdivision (b)(1)(C). Accordingly, the gang
enhancement must be stricken and a further amended abstract of
judgment must issue.

                           DISPOSITION
       The court’s order is reversed to the extent it denies Loredo’s
motion to strike the gang enhancement imposed pursuant to
section 186.22, subdivision (b)(1)(C). The trial court is directed
to issue a new order granting the motion to strike the gang
enhancement, to amend the abstract of judgment in accordance
with this opinion, and to forward a certified copy of the amended
judgment to the Department of Corrections and Rehabilitation.
      NOT TO BE PUBLISHED.




                                            ROTHSCHILD, P. J.
We concur:



                  CHANEY, J.



                  SINANIAN, J.*



      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                   5